         Case 6:20-cv-00070-JRH-CLR Document 4 Filed 10/05/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION

    UNITED STATES OF                      )
    AMERICA,                              )
                                          )
                   Plaintiff,             )
                                          )
    v.                                    )           CV620-070
                                          )
    $219,845.01 IN U.S. CURRENCY          )
    BOX OF GAFFS, ONE UPS                 )
    ENVELOPE CONTAINING                   )
    SILVER GAFFS AN ONE ROLL              )
    STRING, SONY LAPTOP,                  )
    FIGHTING MUFFS, ET AL.,               )
                                          )
                   Defendant.             )

                                     ORDER

         In order to ensure the “just, speedy, and inexpensive” determination

of this case, Fed. R. Civ. P. 1, the undersigned Magistrate Judge will

conduct a telephonic scheduling conference with the parties in accordance

with Federal Rule of Civil Procedure 16 on December 10, 2020, at 2:00

p.m.1 Parties should be prepared to discuss all issues related to this case,

including objections to jurisdiction, a schedule for discovery, and the




1
 A notice providing participation instructions with be provided by the Court in
advance of the conference.
     Case 6:20-cv-00070-JRH-CLR Document 4 Filed 10/05/20 Page 2 of 2




possibility of early resolution through a Court-facilitated settlement

conference or other form of alternative dispute resolution. Forfeiture

actions are excluded from the requirements of Rule 26(f) and the Court

will not, at this time, require the parties to participate in a formal

Rule26(f) conference or to complete a formal report. For the sake of

efficiency, the parties are encouraged to confer in advance of the

scheduling conference on the creation of a joint discovery proposal.

     Any amendments to the pleadings or joinder of additional parties

shall be filed no later than 30 days from the date of this Order.

     SO ORDERED, this 5th day of October, 2020.



                                   ___
                                    _______________________________
                                     ___
                                       _ ____
                                           _________
                                                  _ __
                                                     _____________
                                                              ________
                                                              __   _____
                                    CHRISTOPHER
                                    CH
                                     HRIST TO OP
                                               PHER L. RAY     Y
                                    UNITED STATES
                                               STATE
                                                   T S MAGISTRATE
                                                          MAGISTR        JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
